Citation Nr: 1456793	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the appeal.

At his November 2014 hearing, the Veteran indicated that his psychiatric disorder had worsened since the last VA examination in September 2010.  Thus, the Board has no discretion and must remand this claim for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran also indicated that he receives psychiatric treatment at the Fort Worth VA facility.  VA treatment records associated with the claims file are current only as of January 2011.  On remand, updated VA treatment records must be obtained and associated with the claims file.

Finally, the Veteran testified that his psychiatric disorder may have played a part in his prior employer (Time Warner) terminating his position in December 2013.  He reported that he was able to obtain another position (with the University of North Texas), but was terminated only three-weeks.  The Veteran indicated that he then secured part-time work (with FedEx) until he obtained full-time employment in October 2014 with his current employer.  

The Veteran's testimony raises a claim for TDIU, at least for the period from approximately December 2013 to October 2014.  A TDIU claim is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The pending claim for a higher rating for major depressive disorder may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Obtain the Veteran's more recent VA treatment records (since January 2011) and associate the records with the claims folder.

3.  Afford the Veteran a VA psychiatric examination to assess the current severity of his major depressive disorder.  The claims folder must be made available to and reviewed by the examiner.  All findings must be reported in detail, and all appropriate diagnostics should be performed.  The examiner is to report the severity of the Veteran's major depressive disorder in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the disorder.  The examiner is also to estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

The examiner is further asked to provide an opinion as to the impact of the Veteran's psychiatric disability on his ability to obtain and/or engage in substantially gainful employment from December 2013 to October 2014.  A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.

4.  Finally, readjudicate the appeal.  If either of benefits sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




